Citation Nr: 1814351	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  11-04 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for asthma, rated as 60 percent disabling.

2.  Entitlement to an increased rating for allergic rhinitis, rated as noncompensable.

3.  Entitlement to an increased rating for the residuals of right fifth metacarpal fracture, rated as noncompensable.

(The issue of entitlement to an effective date prior to March 20, 2006 for a total disability rating based on individual unemployability (TDIU) will be addressed in a separate decision)


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

As noted on the title page of this decision, the issue of entitlement to an effective date prior to March 20, 2006 for TDIU will be addressed in a separate decision, as the Board finds the Veteran is represented by a private attorney with regard to that issue.  The record includes a January 2011 VA Form 21-22a that clearly limits the private attorney's representation of the Veteran to the issue of TDIU.  In November 2017, the Board sent a letter to the Veteran requesting clarification of his representation; however, the Veteran has not provided an updated VA Form 21-22a completed by an attorney or agent.  Thus, the December 1998 power of attorney in favor of Disabled American Veterans applies for the issues addressed by this decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The evidence does not establish the Veteran's asthma has resulted in FEV-1 less than 40-percent predicted, or; FEV-1/FVC less than 40 percent, or; more than one attack per week with episodes of respiratory failure, or; has required daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications at any point in the appeal period.

2.  The Veteran's allergic rhinitis has not resulted in polyps or greater than 50-percent obstruction of nasal passages on both sides or complete obstruction on one side at any point in the appeal period, and the symptoms associated with allergic rhinitis that are not contemplated by Diagnostic Code 6522, such as increased mucosity, the loss of the sense of smell, frequent sneezing, dry mouth, and throat soreness, have not been shown to result in marked interference with employment or frequent periods of hospitalization.

3.  The Veteran has had ankylosis, loss of strength, pain, and stiffness in the right little finger throughout the appeal period, but he has retained full range of motion in all his other right-hand digits and general function of his right hand and would not be better served with amputation and prosthesis of the right little finger.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 60 for asthma have not been met at any point in the appeal period.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.96, 4.96, 4.97, Diagnostic Code 6602 (2017).

2.  The criteria for a compensable rating for allergic rhinitis have not been met at any point in the appeal period.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.96, 4.97, Diagnostic Code 6522 (2017).

3.  The criteria for a compensable rating for the residuals of right fifth metacarpal fracture have not been met at any point in the appeal period.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5216-30 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  General Rating Principles

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Disabilities must be viewed in relation to their entire history.  38 C.F.R. § 4.1.  VA is required to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  VA is also required to evaluate functional impairment on the basis of lack of usefulness and the effects of the disabilities upon the claimant's ordinary activity.  38 C.F.R. § 4.10.

If there is a question as to which of two ratings apply, VA will assign the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Where, as in the present case, entitlement to compensation has already been established and increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, the more critical evidence consists of the evidence generated during the appeal period.  Id.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 4.3.




II.  Increased Rating - Asthma

The Veteran seeks an increased rating for asthma.  The disability is rated as 60 percent disabling throughout the appeal period in accordance with the criteria outlined in Diagnostic Code 6602.  See 38 C.F.R. § 4.97.  The 60 percent rating is the second highest rating available under Diagnostic Code 6602 based on a finding of intermittent (at least three per year) courses of systematic (oral or parenteral) corticosteroids.  A higher 100 percent rating is warranted only where there is FEV-1 of less than 40 percent predicted; FEV-1/FVC of less than 40 percent; or more than one attack per week with episodes of respiratory failure, or where the use of systemic high dose corticosteroids or immunosuppressive medications are required on a daily basis.  38 C.F.R. § 4.97, Code 6602.

Pulmonary function testing (PFT) results are generally reported before and after the administration of bronchodilator therapy.  VA regulations instruct that post-bronchodilator results be used when considering PFT criteria for ratings under Diagnostic Codes 6600, 6603, 6604, 6825-6833, and 6840-6845.  See 38 C.F.R. § 4.96(d)(4).  There are no regulations identifying whether pre- or post-bronchodilator results should be used when determining disability ratings under Diagnostic Code 6602.  As 38 C.F.R. § 4.96(d)(4) does not explicitly apply to Diagnostic Code 6602, the Board will use the PFT results that allow the most favorable disability rating to the Veteran.

A February 2010 VA examiner determined the Veteran's PFT results were normal.  The February 2010 VA examiner noted the use of intermittent courses of systematic corticosteroids, which supports the 60 percent rating currently assigned for asthma.  The February 2010 VA examiner did not note any episodes of respiratory failure.

A December 2011 VA examiner also reported the Veteran's PFT results did not rise to a compensable level with FEV-1well over 90 percent predicted and FEV-1/FVC of 100 percent on pre-bronchodilator testing.  The December 2011 VA examiner noted the use of intermittent courses of systematic corticosteroids.  The December 2011 VA examiner did not note any episodes of respiratory failure.

The findings of the most recent VA examiner in August 2014 are consistent with the prior examiners.  The August 2014 VA examiner noted FEV-1 over 70 percent predicted on both pre-bronchodilator and post-bronchodilator testing and FEV-1/FVC over 90 percent on both pre-bronchodilator and post-bronchodilator testing.  The August 2014 VA examiner did not report the daily use of systemic high dose corticosteroids or immunosuppressive medications for asthma and rather noted the drug prednisone prescribed for the Veteran's nonservice-connected rheumatoid arthritis had a collateral effect of improving the Veteran's asthma.  The August 2014 VA examiner reported the Veteran had not experienced any episodes of respiratory failure.

The functional impairment noted in treatment records is consistent with the impairment reported by the VA examiners.  The VA examiners have commented on the Veteran's hospitalization due to asthma prior to the Veteran's increased rating claim, as well as the recorded history of the disability during the appeal period.  The August 2014 VA examiner noted there has been improvement of the Veteran's condition throughout the appeal period, after completing a review of the claims file.

The Board finds the preponderance of evidence is against a finding that the Veteran's asthma has resulted in FEV-1 less than 40-percent predicted, or; FEV-1/FVC less than 40 percent, or; more than one attack per week with episodes of respiratory failure, or; has required daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications at any point in the appeal period.  The Veteran's PFT results have never measured at a level that is consistent with more than a 10 percent rating.  The 60 percent rating currently assigned is based on intermittent courses of systematic corticosteroids, which is well established in VA examination reports and treatment records.  The evidence does not establish the Veteran's asthma has required daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications or has resulted in episodes of respiratory failure, which are required for a 100 percent rating when PFT testing results do not meet the requisite criteria.  Thus, a rating in excess of 60 percent is not warranted for asthma at any point in the appeal period.

To the extent VA examiners have determined the Veteran's asthma results in functional impairment that makes him unemployable, the Board notes TDIU is in effect for the entire period on appeal for the combined effects of the Veteran's service-connected disabilities.  The Board further notes the Veteran is entitlement to special monthly compensation (SMC) at the housebound rate on a statutory basis under 38 U.S.C. § 1114(s), effective December 13, 2011.  See also 38 C.F.R. § 3.350(i).  Although the effective date of SMC at the housebound rate does not cover the entire period on appeal, the Board notes a finding that TDIU is warranted for asthma standing alone would not warrant an earlier effective for SMC at the housebound rate because the Veteran does not have additional service-connected disabilities that are independently ratable as 60 percent disabling or more prior to December 13, 2011.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); Bradley v. Peake, 22 Vet. App. 280, 293 (2008).  Thus, further consideration of TDIU is not warranted in the context of this appeal.

II.  Increased Rating - Allergic Rhinitis

The Veteran seeks an increased rating for allergic rhinitis.  The disability is currently rated as noncompensable under Diagnostic Code 6522.  Under Diagnostic Code 6522, allergic rhinitis with no polyps, but with greater than 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side warrants a 10 percent evaluation.  38 C.F.R. § 4.97.  A 30 percent evaluation is assigned when polyps are present.  Id.  In every instance where the schedule does not provide a zero percent rating for a diagnostic code, a zero percent rating shall be assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31.

A February 2010 VA examiner noted the Veteran's reports of nasal stuffiness.  The February 2010 VA examiner reported there were no polyps present and no complete or partial obstruction of either nasal passage.  The February 2010 VA examiner described the Veteran's allergic rhinitis as mild and indicated it resulted in limited functional impairment beyond mildly congested nasal turbinates.

An August 2014 VA examiner confirmed the findings of the previous examiner.  The August 2014 VA examiner also reported there were no polyps present and no complete or partial obstruction of either nasal passage at the time of the examination, but the August 2014 VA examiner noted the Veteran does experience increased nasal mucosity, considerable loss of the sense of smell, frequent sneezing, dry mouth, and soreness in throat as a result of allergic rhinitis.  Yet, the August 2014 VA examiner indicated the Veteran's symptoms have no impact on his ability to work.

The findings of the VA examiners are consistent with VA and private treatment records, which show consistent treatment for allergic rhinitis.  Providers have prescribed daily use of a corticosteroid nasal inhaler and an oral antihistaminic pill to treat the Veteran's condition, but they have not noted the presence of polyps or complete or partial obstruction of either nasal passage.

Based on the VA examination reports and available treatment records, the Board finds the preponderance of evidence is against a finding that the Veteran's allergic rhinitis has not resulted in polyps or greater than 50-percent obstruction of nasal passages on both sides or complete obstruction on one side at any point in the appeal period.  This level of impairment has never been found on examination or during treatment.  Thus, a compensable rating is not warranted for allergic rhinitis under the VA Rating Schedule.

The Board notes the Veteran's representative raised the issue of an extra-schedular evaluation for allergic rhinitis in a February 2018 informal hearing presentation.  The Veteran's representative asserts extra-schedular consideration is warranted because the applicable rating criteria do not contemplate the symptoms of increased nasal mucosity, considerable loss of the sense of smell, frequent sneezing, dry mouth, and soreness in throat noted by the August 2014 VA examiner.

While the Board cannot assign an extraschedular rating for a disability in the first instance, it can specifically adjudicate whether to refer a case to the Director of Compensation and Pension Services for an extraschedular evaluation when the issue is either raised by the claimant or is reasonably raised by the record.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008).  In determining whether an extra-schedular evaluation should be considered, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  Thun, 22 Vet. App. at 115.  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-16.  When these two elements are met, the appeal must be referred for an extra-schedular evaluation.

Here, the Board concedes Diagnostic Code 6522 does not appear to contemplate all of the symptoms resulting from the Veteran's service-connected allergic rhinitis; however, the Board finds these symptoms do not appear to result in marked interference with employment or frequent periods of hospitalization.  Although the August 2014 VA examiner noted several symptoms not listed in the applicable rating criteria, the examiner concluded these symptoms have no impact on the Veteran's ability to work.  Similar findings were provided by the initial VA examiner in February 2010.  There is no indication in treatment records the Veteran has been hospitalized or has experienced occupational impairment as a result of allergic rhinitis.  Thus, the Board finds referral for extra-schedular consideration is not warranted because the second element of the Thun analysis has not been met.

In sum, the Board finds the Veteran's allergic rhinitis has not resulted in polyps or greater than 50-percent obstruction of nasal passages on both sides or complete obstruction on one side at any point in the appeal period, and the symptoms associated with allergic rhinitis that are not contemplated by Diagnostic Code 6522, such as increased mucosity, the loss of the sense of smell, frequent sneezing, dry mouth, and soreness in throat, have not been shown to result in marked interference with employment or frequent periods of hospitalization.  Thus, the Veteran's increased rating claim for allergic rhinitis must be denied.



III.  Increased Rating - Residuals of Right Fifth Metacarpal Fracture

The Veteran seeks an increased rating for the residuals of his right fifth metacarpal fracture.  The disability is currently rated as noncompensable under Diagnostic Code 5227.  Diagnostic Code 5227 relates to ankylosis of the ring or little finger and does not provide for compensable ratings.  See 38 C.F.R. § 4.71a.  A note to Diagnostic Code 5227 indicates consideration must also be given to whether evaluation as amputation is warranted and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand.

A February 2010 VA examiner noted the Veteran has ankylosis of the right little finger, but the examiner explained the Veteran does not have limitation of motion of other digits or interference with the overall function of the hand as a result of the right fifth metacarpal fracture.  There is no indication evaluation as amputation is warranted.  Although the February 2010 VA examiner noted loss of strength, stiffness, and pain in the right little finger, he concluded the residuals of the Veteran's right fifth metacarpal fracture has limited effect on his activities of daily living or his ability to function in an occupational environment.

The Board acknowledges the Veteran has moderate pain as a residual of his right fifth metacarpal fracture.  Although 38 C.F.R. § 4.59 and Burton v. Shinseki, 25 Vet. App. 1 (2011) provide that actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint, there is no compensable rating available under Diagnostic Code 5230, which relates to limitation of motion of the ring or little finger.  In Sowers v. McDonald, the Court held that 38 C.F.R. § 4.59 is not an independent provision that may be applied without an underlying diagnostic code.  27 Vet. App. 472 (2016).  Since the applicable diagnostic code does not provide a compensable rating in this instance, an evaluation is not warranted under the provisions of 38 C.F.R. § 4.59.

Review of the schedular criteria does not suggest another diagnostic code is more analogous in this case.  The Veteran's residuals of his right fifth metacarpal fracture are properly rated as ankylosis under Diagnostic Code 5227.  The VA Rating Schedule indicates this impairment is not compensable.  Thus, the Veteran's increased rating claim for the residuals of his right fifth metacarpal fracture must be denied.


ORDER

Entitlement to a rating in excess of 60 percent for asthma is denied.

Entitlement to a compensable rating for allergic rhinitis is denied.

Entitlement to a compensable rating for the residuals of right fifth metacarpal fracture is denied.



____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


